Filed electronically with the Securities and Exchange Commission on February 15, 2011 File No. 002-57139 File No. 811-02671 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Pre-Effective Amendment Post-Effective Amendment No. 70 and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 61 DWS Municipal Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue, New York, NY10154-0004 (Address of Principal Executive Offices)(Zip Code) Registrant’s Telephone Number, including Area Code:(617) 295-1000 John Millette, Vice President and Secretary One Beacon Street Boston, MA02108 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box): /X/ Immediately upon filing pursuant to paragraph (b) // On February 1, 2011 pursuant to paragraph (b) // 60 days after filing pursuant to paragraph (a)(1) // On pursuant to paragraph (a)(1) // 75 days after filing pursuant to paragraph (a)(2) // On pursuant to paragraph (a) (2) of Rule 485. If appropriate, check the following box: // This post-effective amendment designates a new effective date for a previously filed post-effective amendment This filing relates solely to the following Fund, a series of the Registrant: · DWS Short-Term Municipal Bond Fund — Class A, Class B, Class C, Class S and Institutional Class SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this Registration Statement pursuant to Rule 485(b) under the Securities Act of 1933 and has duly caused this amendment to its Registration Statement to be signed on its behalf by the undersigned, thereto duly authorized, in the City of New York and the State of New York on the 15th day of February 2011. DWS MUNICIPAL TRUST By:/s/ Michael G. Clark Michael G. Clark* Pursuant to the requirements of the Securities Act of 1933, this Post-Effective Amendment to its Registration Statement has been signed below by the following persons in the capacities and on the dates indicated: SIGNATURE TITLE DATE /s/Michael G. Clark Michael G. Clark* President February 15, 2011 /s/Paul H. Schubert Paul H. Schubert Chief Financial Officer and Treasurer February 15, 2011 /s/John W. Ballantine John W. Ballantine* Trustee February 15, 2011 /s/Henry P. Becton, Jr. Henry P. Becton, Jr.* Trustee February 15, 2011 /s/Dawn-Marie Driscoll Dawn-Marie Driscoll* Trustee February 15, 2011 /s/Keith R. Fox Keith R. Fox* Trustee February 15, 2011 /s/Paul K. Freeman Paul K. Freeman* Chairperson and Trustee February 15, 2011 /s/Kenneth C. Froewiss Kenneth C. Froewiss* Trustee February 15, 2011 /s/Richard J. Herring Richard J. Herring* Trustee February 15, 2011 /s/William McClayton William McClayton* Trustee February 15, 2011 /s/Rebecca W. Rimel Rebecca W. Rimel* Trustee February 15, 2011 SIGNATURE TITLE DATE /s/William N. Searcy, Jr. William N. Searcy, Jr.* Trustee February 15, 2011 /s/Jean Gleason Stromberg Jean Gleason Stromberg* Trustee February 15, 2011 /s/Robert H. Wadsworth Robert H. Wadsworth* Trustee February 15, 2011 *By: /s/Caroline Pearson Caroline Pearson** Chief Legal Officer ** Attorney-in-fact pursuant to the powers of attorney that are incorporated herein by reference to Post Effective Amendment No. 63 to the Registration Statement, as filed on September 26, 2008; and as filed on July 25, 2008 in Post Effective Amendment No. 62 to the Registration Statement. EXHIBIT INDEX IndexNo. Description of Exhibit EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.CAL XBRL Taxonomy Extension Calculation Linkbase EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Labels Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
